 MILWAUKEE TERMINAL SERVICES]wilwaukee Terminal Services,Inc.and,Teamsters"General"Local No. 200, affiliated with theInternational Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America.Case 30-CA-8684-16 January 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND CRACRAFTOn 1 April 1986 Administrative Law JudgeRichard A. Scully issued the'' attached decision.The Respondent filed exceptions and 'a supportingbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and the;record in light of the exceptions and brief and hasdecided to affirm the judge's rulings,findings, andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, MilwaukeeTerminal Services, Inc., Milwaukee, Wisconsin, itsofficers,agents, successors,and assigns,shall takethe action set forth in the Order.GeraldMcKinney,Esq.,for the General Counsel..JohnM.Loomis Esq.,of Greenfield,Wisconsin,for theRespondent.Fred PerilloEsq.,ofMilwaukee,Wisconsin,for theCharging Party.DECISIONRICHARD A.SCULLY, Administrative Law Judge. On acharge filed on 13 February 1985 by Teamsters"Gener-al"LocalNo. 200,affiliated,with the InternationalBrotherhood of Teamsters, 'Chauffeurs,Warehousemenand Helpers of America(the Union),the Acting Region-alDirector for Region 30 of the National Labor Rela-tions Board, issued a complaint on 4 April 1985 allegingthat Milwaukee Terminal Services,Inc. (the Respondent)had committed violations of Section 8(axl) and (5) oftheNational Labor RelationsAct (the Act). The Re-spondent filed a timelyanswerdenying that it had com-mitted any violationof the Act.A hearing was held in Milwaukee, Wisconsin, on 25and 26 June 1985at which theparties were given a fullopportunity to participate,to examine and cross-examinewitnesses,and to present other evidence and argument.Briefs submitted on behalf of the General Counsel andthe Respondent have been given due consideration. Onthe entire record and from my observation of the de-meanor of the witnesses,Imake the following282 NLRB No. 92FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENT637At all times material,the Respondent was a Wisconsincorporation with an office and place of business in Mil-waukee,Wisconsin,and was engaged in the business ofproviding local motor drayage services for other businessenterprises.During the calendar year ended 31 Decem-ber 1984, the Respondent, in the course and conduct ofitsbusiness,derivedgross revenues in excessof $50,000for the transportation of freight and commodities ininterstate commerce pursuant to'arrangements'with andas agent for various common carriers,operating betweenand among various States of the United States. The Re-spondent admits and I find that itisanemployer en-gaged in commerce within the meaning ofSection 2(2),(6); and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDthe Respondent admits and I find that at all times ma-terial the Union has been a labor organization within themeaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. FactsSinceJanuary 1982, the Union has been the exclusivecollective-bargainingrepresentative of the Respondent'semployeesin a unit consistingof all full-timeand regular-part-timedriver/dockmen at the Respondent's Milwau-kee,Wisconsin facility, excluding office and clerical em-ployees,salesmen,guards andsupervisors.The parties'first collective-bargaining agreementwas for the period12 January 1982 through 12 January 1985. By letterdated 2 November 1984 the Union gave notice to theRespondent that it intended to negotiate changes in theiragreementwith respect tolanguage,wages,and fringebenefits.The first negotiatingsessionwas held at the union hallon 4 December 1984, The Respondent was representedby General Manager G: Phillip Beitz and the Union byBusinessRepresentative Frank J. BUsalacchi and Ray-mond J.Ice, anemployee and union steward. The meet-ing was brief with the Union presenting a list ofits initialcontractproposals,which called for a $1-per-hour in-creasein the $10.25 contract wage in the first year andincreasesof 50 cents per hour in each of 2 succeedingyears and changes in the contract articles dealing withgrievance and arbitration, seniority, funeral leave, sickdays, vacations, holidays, health and welfare, workdayand workweek, and IRA.The partiesmet againon 13 December and the Re-spondent presentedits contract proposals,which did notinclude a specific wage offer, but indicated that wagerates "mustbe viewed in the context of total wage andbenefit costs." The parties reached agreement on some ofthe proposed contract changes and agreed to "hold"others for further discussion.The next meeting was on 20 December. The Respond-ent presenteda writtenanalysisof the Union's wage andbenefit proposals that -indicated that the Company had 638DECISIONSOF NATIONAL LABOR RELATIONS BOARDsuffered a decline in productivity during the fourth quar-ter of 1984 and stated that it would need a 9.5-percentrate increase from Emery Worldwide,itsprincipal cus-tomer providing approximately 95 percent of its business,in order to offset this decline inproductivityand an ad-ditional rate increase of 5.97 percent to fund the Union'seconomic proposals. The analysis concludes with thestatement that the Company feels it is extremely unlikelythat it can obtain a 15.47-percent rate increase but mayget a maximum of 8 percent.The Respondent offered aproposal freezing wages and weekly IRA contributionsfor 3 years at the then current levels, $10.25 per hourand $5 per week, respectively, and providing for an in-creased health and welfare benefit plan, theMilwaukeeArea Truck Drivers (MATD) Plan B.The next negotiating session was on 4 January 1985.1Beitz told the union negotiators that, if the Companycould go to an alternative health and welfare program,he was sure that the Company could save 50 cents perhour, per man, and that he would apply that 50-cent sav-ings to the hourly wage, which would then remain thesame for the duration of the contract. Beitz stated thathe would issue a final offer at the next session.At the next meeting on 11 January,Beitz presented awritten final offer containing several changes from theold contract that was to expire the next day, several ofwhich had not been discussed previously by the parties.This final offer proposed a wage rate of $10.50 per hourafter 30 days of employment. Along with the final offerwas a writtenstatement reiterating Beitz'previous pro-posal to increasethe hourly wage to $10.75 if the alter-native health and welfare package the Company wantedwas accepted.Beitz asked Busalacchi to take the Compa-ny's final offer to the, membership for ratification. Busa-lacchi responded that he felt the membership wouldreject this proposal. It was agreed that if the proposalwere rejected the parties would continue to talk, that theCompany would keep the benefits under the expiringcontract in effect, and that the employees would notstrike.On 13 January the employees held a meeting inwhich they voted to reject the Respondent's final offer.Busalacchi informed Beitz of the result of the vote on 14January and another bargaining session was scheduledfor 16 January.At that meeting, the parties went over the rejectedoffer and reached agreement on several points, while onothers Beitz was to come up with clarifying language. Atthe end of the meeting, still unresolved were the issues ofhealth and welfare, sick pay, and wages. The Union wasseeking the MATD health and welfare plan, wanted toretain the sick pay provisions in the old contract, wantedsomethingover and above the $10.25 per hour then ineffect, and wanted the wage rates fixed throughout the3-year,termof the contract without any reopeners. Thismeeting lasted approximately 2 hours and was describedby Busalacchi as "excellent."At the next meeting on 28 January, the parties execut-ed a written extension of the prior contract through 10February or the effective date of a newagreement,whichever occurred first. Beitz also submitted a revisediHereinafter,all dates are in 1985 unless otherwise indicated.final offer, which included the changes that had beenagreed to at the previous session, and proposed to con-tinue the expiring contract's terms with respect to healthand welfare, sick days, holidays, IRA, and a wage of$10.25 per hour for the 3 years of the contract. Accord-ing to Busalacchi,during the course of that meeting theparties reached agreement on all the contract provisionsincluding the $10.25-per-hour wage rate. However, Busa-lacchi told Beitz that he felt that he could definitely sellthe contract to the membership if there werea wage in-crease in the first year. Beitz responded that he had ameeting scheduled with Emery Worldwide on 6 Febru-ary to seeka rate increaseand that if hecould secure anincrease in rates then they could talk about an increase inwages.Beitz' testimony was that they agreed at this ses-sion on all issues except wages, but he acknowledgedthat he told Busalacchi that, if the Respondent got therate increase it was seeking from Emery Worldwide,they could talk about a wage increase. The partiesagreed to meet again on 7 February after Beitz'meetingwith Emery Worldwide. Busalacchi told Beitz he wouldschedule a ratificationmeeting for 10 February andissued a notice of such a meeting on the following day.The parties met again on 8 February after Beitz' re-quest for a 24-hour delay in the meeting. Beitz asked tomeet privately with Busalacchi at the union hall about ahalf-hour before the scheduled negotiation session. Atthismeeting Beitzhanded,Busalacchia letter, two con-tract proposals,one denominated"Final Offer" and theother "Alternative Final Offer," and a package of otherdocuments.The letter from Beitz informed Busalacchithat the Respondent's request for a rate increase hadbeen denied by Emery Worldwide and as a result theRespondent's wage offer was being reduced. The accom-panying "Final Offer" contained all the proposals Beitzand the union negotiators has agreed on on 28 January,as well as a wage rate of $6.75 per hour. The "Alterna-tive Final Offer" contained a $10.25-per-hour wage ratebut reduced other benefitsin an amountequal to the$3.50wage reduction in the "Final Offer." Little wassaid during this private meeting and the formal negotiat-ing session with Ice in attendance followed immediately.Beitz presented the "Final Offer" as the Respondent'sproposal and stated that the "Alternative Final Offer"was being presented not as a demand but as a possibleway of mitigating the reduction in wages.Beitz statedthat the Respondent had been unable to secure a wageincrease from Emery Worldwide, that it found itself in"a surprisingly tight situation," and that this was all itwas going to be able to do.Busalacchi told Beitz hewould have the, membership vote on this proposal at thescheduled 10 February meeting and that he could callBeitz and inform him of the result of the vote.Busalac-chi told Beitz that he expected that the proposal wouldbe rejected but that the membership would be on the jobthe following day and would not strike and that the par-tieswere still negotiating.Busalacchi asked Beitz to letthe Union's accountant examine the Respondent's booksand Beitz agreed. Beitz informed the union negotiatorsthat if his offer were rejected on 10 February, he wouldimplement its termson 11 February. MILWAUKEE TERMINAL SERVICES639At the meeting on 10 February,`inembeshi Votedto reject the Respondent's latestfinal offer and Beitz wasso informed in a telephone call from Ice, who said thatthe men would be at work as usual the next day. Beitzasked Ice if the, Union had a counterproposal and Ice re-sponded, "Not as of yet," He went on to say that theUnion was open, for negotiation and that he hoped thatthe Company' was also. Beitz said that he was, and thathe was sure they could come to some type of agreement.On 11 February, the Respondent implemented its finaloffer, which reduced wages by $3.50 per hour.b. Analysis and ConclusionsGenerally, Section 8(a)(5) prohibits an employer fromunilaterally instituting changes regarding"wages,hours,and other terms and conditions of employment", beforereaching a good-faith impasse in bargaining.2This is trueeven after the expiration of an existing contract-3An im-passe is considered to exist when bargaining has reacheditstate"at which the party asserting its existence is war-ranted in assuming that further bargaining would befutile."4Whether there was an impasse is to be deter-mined according to the guidelinesset forth inTaftBroadcasting CO., 5as follows:Whether a bargaining impasse exists is a matterof judgment. The bargaining history,the good faithof the parties,in negotiations, the importance of theissue or issues as to which there is disagreement, thecontemporaneous understanding of the parties as tothe state of negotiations are all relevant factors tobe considered in decidingWhether animpasse inbargaining existed.Applying theTaftBroadcastingcriteria to the facts ofthis case,I find that the parties were not at impassewhen the Respondent implemented its war offer on 11February.There is no dispute that the question of wages was oneof the most important issues being negotiated by the par-ties.Although their bargaining history was limited, in-volving a single prior agreement,the relationship wasdescribed by both Busalacchi and Beitz as,a good oneand a previous Board charge filed by the Union hadbeen deferred and resolved through arbitration. The in-stant negotiations had been carried on in an amicable,businesslikemanner with each side making proposals,counterproposals, and concessions.As of 11 February, the date of implementation by theRespondent,there had been eight formal bargaining ses-sions.The Board does not apply"a rigid formula" in de-termining how many'bargaining sessions are requiredbefore an impasse may exist,but considers the circum-stances in each case.6 The Union was entitled to,a rea-2NLRBv.Katz,369 U.S. 736 (1962);MihvaukeeSpring Division,268NLRB601 (1984).a Sacramento Union,258 NLRB 1074 (1981);Dial Tuxedos,250 NLRB476 (1980).4E. I duPont & Co.,268 NLRB 1075 (1984);Patrick & Co.,248NLRB 390 (1980).5 163 NLRB475,478 (1967).6 Bell Transit Co.,271 NLRB 1272 (1984).sofiarle'opp`ortunityy",to study and evaluate the Respond-ent's final wage proposal.7It did not get that opportuni-ty.The evidence is clear that at no time prior to 8 Feb-ruary did the parties ever discuss the possibility of a, re-duction in wages below the then current$10.25 perhour.The Respondent never proposed anything less thana "wage freeze"and had actually offered a wage in-crease'of up to 50 cents an hour if the Union was willingto accept a less costly health and welfare package. Theproposal of a $3.50-per-hour reduction on 8 Februarywas literally"out of the blue," without any prior warn-ing." It was perceivedby theUnion as "a stab in theback" and,was acknowledged by Beitz to be "so drasti-cally different from the levels we have been discussingthroughout the negotiations."By the end of the negotiating session on 28 January,the parties had reached agreement on all aspects of anew contract except wages.9Although not agreed to, itis clear that both sides contemplated a wage rate of notless than$10.25 per hour regardless of the outcome oftheRespondent's6FebruarymeetingwithEmeryWorldwide concerning a rate increase.?°It appears thatboth Beitz and Busalacchi felt that if the Respondent se-cured enough of a rate increase from Emery Worldwide,there would be a higher wage rate, which Busalacchi be-lievedwould help sell the contract,to the',membership.The Respondent's 8 February proposal calling ' for aone-third reduction in hourly wages was a complete de-parture from the bargaining over wages that had gone onup to that point.Even accepting the Respondent's claimthat this proposal was made in good faith and out of eco-nomic necessity, its demand that,the Union accept the$3.50-per-hour reduction in wages or an equivalent re-duction in other benefits or have it unilaterally imple-mented,denied the Union the full and adequate opportu-nity to negotiate that it was entitled to under the Act. i 1At themeeting that Beitz arranged with Busalacchibefore the formal bargaining session on 8 February, heshowed, but did not give,Busalacchi copies of numerousdocuments and charts he had used in his presentation toEmery Worldwide, which allegedly justified the Re-spondent's position.Busalacchi testified that he paged7Crystal Springs Shirt Corp., 229NLRB 4 (1977).8 Although in response to the Union's initial proposal on 20 December1984,Beitz stated that the Respondent would need a rate increase fromEmery Worldwide in order tomaintainthe status quo with respect towages, there is no evidence that the Respondent ever raised the possibili-ty of a wage reduction prior to 8 February or that any of its proposals,which called for a wage rate of $10.25 per hour or more,were made con-tingent on its obtaining a rate increasefrom Emery Worldwide.' On thecontrary, Beitz testified that he was confident that the Respondent wouldget a rate increase at least sufficient to maintain the status quo, and itswage proposals reflected that confidence.9AlthoughBusalacchicharacterizedtheir agreement as including a$10.25 wage rate, Beitz denied this and. I find it unlikely that they hadactually agreed on it inasmuch as they had scheduled another session fol-lowing Beitz' meeting with Emery Worldwide to discuss whether therate increase would be sufficient to permit a wage rate greater than$10.25.10 After the 28 January session, Busalacchi had scheduled a 10 Febru-ary meeting.of the union membership to vote on the contract even beforeBeitzmet with Emery Worldwide.ii SeeE. I duPont & Co,supra;Eddie's Chop House,165 NLRB 861(1967). 640DECISIONSOF NATIONALLABOR RELATIONS BOARDthrough the documents but did not really understand alot of them. The documents were not thereafter providedto the Union. Although Beitz agreed to the Union's re-quest to have its accountant look at the Respondent'sbooks and records, this could not be done before the Re-spondent implemented its wage reduction proposal.12Under the circumstances,the Union could not reason-ably be expected to evaluate the Respondent's proposaland engage in meaningful discussions in the time allot-ted.' 3As for the contemporaneous understanding of the par-ties as to the state of negotiations, at the end of the bar-gaining session on 8 February Busalacchi informed Beitzthat while he expected the Respondent'swage reductionto be rejected by themembershipat the already sched-uled meeting on 10 February,there would be no strikeand they would "continue to talk." For his part Beitz, on10 February, informed Ice that he was still open for ne-gotiation and that he was sure they could come to sometype of agreement.Beitz' testimony did not contradictthat or establish that he believed the parties were at im-passe when he implemented the wage reduction. The Re-spondent argues that the Union was locked into an "un-realistic"position that rejected a wage freeze and insistedon a wage increase. The facts do not support this. Therecord establishes that the Union continued to seek awage increase throughout the negotiations because, upuntil 8 February, the Respondent never, foreclosed thepossibility that it would grant one. Beitz' letter of 8 Feb-ruary makes it clear that both sides had"hoped and ex-pected that some additional revenue would be forthcom-ing in the form of rate increases and that the company'spositionwith respect to a new wage offer mightchange."Because the Respondent'sminimum offer hadbeen a wagefreeze, he was obviously talking about awage increase. It also establishes that, to the extent theparties had agreed on the other contract issues, they didso with the understanding that the wage rate would beno less than status quo. Until the Union had the opportu-nity to assimilate and analyze the Respondent'swage re-duction proposal, its effect on the entire contract, and toformulate a position in the light of an entirely new anddrastically different set of circumstances,there was noreasonable basis for the Respondent to conclude that fur-ther bargaining would be futile. The parties had not ex-hausted the likelihood of reaching an agreement. Giventhe fact that the possibility of a wage reduction hadnever even been discussed prior to 8 February, much ofthe bargaining that had occurred up to that point was ir-relevant and the parties were at a whole new startingpoint. I , conclude that on 11 February, when the Re-spondent unilaterally implemented its contract proposals,it didso inviolation of Section 8(aX5) and (1) of the Actbecause it had not afforded the Union the bargaining op-12TheRespondent seeksto faultthe Unionfor notreacting to itswage reduction bombshell in the lessthan 72hours it was allowed beforeimplementation.However,the Respondent offered no explanation for itsdelay in pursuing its requestfor awage increasefrom Emery Worldwide,although it knew,or should have known from the outset, thatits bargain-ing position was dependent on the resultsof thatrequest.13 SeeCrystal Springs Shirt Corp.,supra.portunity to whichitwas entitledand the parties werenot at a bargaining impasse.CONCLUSIONS OF LAW1.The Respondent,Milwaukee Terminal Services,Inc., is an employer engaged in commerce within themeaning of Section 2(2), (6), and(7) of the Act.2.The Union is a labor organization within the mean-ing of Section2(5) of the Act.3.By refusing to bargain collectively with the Unionas the exclusive bargaining representative of the employ-ees in the appropriate unit by, on 11 February 1985, uni-laterally implementing its contract proposals and therebyreducing hourly wage rates of its employees without bar-gaining to impasse about such change, the Respondenthas engaged in unfair labor practices in violation of Sec-tion 8(a)(5) and (1) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent engaged in unfairlabor practices, I shall recommend that the Respondentbe orderedto ceaseand desist therefrom and to take af-firmative action to effectuate the policiesof the Act.Having found that the Respondent unlawfully unilater-ally reduced the hourly wage rates of unit employees, Ishall recommend that the Respondent be ordered to re-store the wage rates to the status quo ante.I shall alsorecommend that the Respondent be ordered to make itsemployees whole for any losses incurred as a result ofthe Respondent's unilateral change in the wage rates bypaying to each a sum of money equal to the differencebetween the hourlywagespaid prior to 11 February1985 and what they were paid for hours worked afterthat date, until such time as the status quo ante in wagerates is restored, plus interest, to be computed in themanner setforth inFlorida Steel Corp.,231 NLRB 651(1977).14On these findings of fact ,and conclusions of law andon the entire record,I issue the following recommend-ed"ORDERThe Respondent, Milwaukee Terminal Services, Inc.,Milwaukee,Wisconsin,itsofficers,agents, successors,and assigns, shall1.Cease and desist from(a)Refusing to bargain collectively with the Union asthe exclusive bargaining representative of the employeesin the appropriate unit by unilaterally changing thewages,hours, or othertermsand conditions of employ-14 See generallyIsis Plumbing Co.,138 NLRB 716 (1962).Is If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations,the findings, conclusions, and recommendedOrder shall,as provided in Sec.102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses. MILWAUKEE TERMINAL SERVICESmeat without first bargaining to impasse about suchchanges.(b) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)On request, bargain collectively with the Union asthe exclusive representative of the employees in the ap-propriate unit with respect to wages, hours, and otherterms and conditions of employment and, if an under-standing isreached, embody such understanding in asigned agreement.(b)Make whole all unit employees who suffered lossesinwages as a result of the Respondent's unlawful reduc-tion in wage rates on 11 February 1985 in the manner setforth in the remedy section of this decision.(c) Preserve and, on request, make available to theBoard or its agents, for examination and copying, allpayroll records, social, security payment records, time-cards,personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Order.(d) Post at its Milwaukee, Wisconsin facility copies ofthe attached notice marked "Appendix."16 Copies of thenotice, on forms provided by the Regional Director forRegion 30, after being signed by the Respondent's au-thorized representative, shall be posted by the, Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(e)Notify the Regional Director in writing within 20days from the date of this Order, what steps the Re-spondent has taken to comply herewith.I6 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board"shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPosTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government641After a trial in which all parties had an opportunity topresent evidence, the National Labor Relations Boardhas found that we violated the National Labor RelationsAct, and we have been ordered to post and abide by thisnotice.WE WILL NOT refuse to bargain collectively withTeamsters "General" Local No. 200, affiliated with theInternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, as the exclusivebargaining representative of our employees concerningwages,hours, or othertermsand conditions of employ-ment.WE WILL NOT unilaterally change the wages, hours, orother terms and conditions of employment without firstbargainingto impasse with your collective-bargainingrepresentative.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exercise ofthe rights guaranteed them by Section 7 of the Act.WE WILL, on request, bargain with the- aforesaidUnion as the exclusive representative of all employees inthe appropriate unit and, if an understanding is reached,embody such' understanding in a signed agreement.WE WILL reinstate ,the wage rates, in effect immediate-ly prior to our unlawful change in wage rates on 11 Feb-ruary 1985.WE WILL make whole all employees for anylosses re-sulting fromour having unlawfully reduced wage rateson 11 February 1985, plus interest.MILWAUKEE TERMINAL SERVICES, INC.